Citation Nr: 1131646	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  08-09 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right hand disorder, to include degenerative arthritis of the right hand.

2.  Entitlement to service connection for a right hand disorder, to include degenerative arthritis of the right hand.

3.  Entitlement to service connection for a right elbow disorder as secondary to a right hand disorder, degenerative arthritis of the right hand.

4.  Entitlement to service connection for a right shoulder disorder, as secondary to a right hand disorder, degenerative arthritis of the right hand.

5.  Entitlement to service connection for allergic rhinitis.

6.  Entitlement to service connection for a right ankle disorder.

7.  Entitlement to service connection for a right first metatarsal disorder.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty in the military from September 1975 to September 1978.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In April 2007, the RO found that new and material evidence had not been presented in order reopen the Veteran's claim for entitlement to service connection for degenerative arthritis of the right hand and denied service connection for a right elbow disorder and a right shoulder disorder.  In addition, in September 2007, the RO denied service connection for allergic rhinitis, a right ankle disorder and a right first metatarsal disorder.  

The issues of entitlement to service connection for a right hand disability, entitlement to a right elbow disability and a right shoulder disability, both as secondary to a right hand disability, entitlement to service connection for a right ankle disability, and entitlement to service connection for a right first metatarsal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In a July 1996 rating decision, issued in August 1996, the RO found that the Veteran's claim for entitlement to service connection for degenerative changes of the right hand was not well grounded; the Veteran did not file a timely notice of disagreement (NOD), and the decision became final.

2.  Evidence added to the record since the July 1996 rating decision relates, by itself or when considered with previous evidence of record, to unestablished facts necessary to substantiate the Veteran's service connection claim for a disorder of the right hand, to include degenerative arthritis of the right hand.

3.  The competent and credible evidence of record does not show that the Veteran has allergic rhinitis that began during, was otherwise caused by or is etiologically related to his active service.


CONCLUSIONS OF LAW

1.  The July 1996 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  New and material evidence has been received since the July 1996 rating decision sufficient to reopen the Veteran's claim for service connection for a right hand disorder, to include degenerative arthritis of the right hand.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Allergic rhinitis was not incurred in, or aggravated by, active military service. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).

Regarding the Veteran's claim to reopen the issue of entitlement to service connection for arthritis of the right hand, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist with regard to this issue, such error was harmless and will not be further discussed.

With regard to his claim for entitlement to service connection allergies, the duty to notify was satisfied by way of a letter sent to the Veteran in May 2007.  This letter fully addressed all notice elements and was sent prior to the initial AOJ decision with regard to this claim.  The letter informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence. 

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, non-VA treatment records, Social Security Administration records and lay statements have been associated with the record. 

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, while the Veteran's service treatment records reflect that he had a cold while on active duty, there is no evidence that this was related to allergic rhinitis.  In fact, his separation Report of Medical Examination reflects that the Veteran had normal eyes, ears, nose, and sinuses.  There is no indication that the Veteran had allergies while on active duty.  His Report of Medical History shows that he reported no problems with eye, ear, nose and throat trouble, no chronic or frequent colds, sinusitis or hay fever.  The first post-service evidence of allergic rhinitis is from March 2005, even though the Veteran was treated for various medical issues in 1980, 1996, and January 2005.  None of the medical evidence links his current allergic rhinitis to service, and the Veteran had only provided vague contentions that his allergies are in his medical records.  As such, the Board finds that an examination is to determine whether his allergic rhinitis is related to service is not warranted. 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Claim to Reopen

The initial issue before the Board is whether the appellant has submitted new and material evidence to reopen his previously denied claim of entitlement to service connection for a right hand disorder, to include degenerative changes of the right hand.

The requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

When a claim to reopen is presented, a two-step analysis is performed. The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is 'new and material.'  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  Second, if VA determines that the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not new and material, the inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the credibility of the newly presented evidence is presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  The Board is required to consider all of the evidence received since the last disallowance.  Hickson v. West, 12 Vet. App. 247, 251 (1999).

The Board notes that, in a recent case, the Court found that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase 'raises a reasonable possibility of substantiating the claim' as 'enabling rather than precluding reopening.'  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which 'does not require new and material evidence as to each previously unproven element of a claim.'  Shade v. Shinseki, 24 Vet. App. 110 (2010).

When the Veteran filed his claim in September 1995, he contended that he injured his right hand while working in the shipyard while on active duty and that he currently had arthritis in his right hand as a result of his in-service injury.  He was provided with a VA examination in January 1996, which included an x-ray and resulted in the diagnosis of a permanent partial flexion of the right little finger at the distal interphalangeal joint.  The examiner did not provide a nexus opinion.  In its July 1996 rating decision, the RO found that the Veteran's claim was not well grounded, since the Veteran's service treatment records did not show any diagnosis of right hand arthritis, and arthritis was not found in his January 1996 x-ray.  

The evidence submitted since the July 1996 rating decision includes a lay statement from a fellow service member which reflects his contentions that he saw the Veteran hurt his hand while on active duty while playing basketball, and a picture which allegedly shows that he had an injury to his right hand while on active duty.  Since this statement and picture were not part of the claims file at the time of the previous decision, it is considered new evidence.  In addition, as this evidence relates to an unestablished fact necessary to substantiate the claim, by providing additional evidence that an injury occurred to the Veteran's right hand while on active duty, it is also considered material evidence.  The Board notes that, for purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  Accordingly, the appellant's service-connection claim for a right hand disorder, to include degenerative arthritis of the right hand, is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show '(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology.'  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence.  Id. at 1337.

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be demonstrated by showing direct service incurrence or aggravation, as discussed above, or by using applicable presumptions, if available.  Id.  As to presumptive service connection, some diseases on the other hand are chronic, per se, such as arthritis, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  Even this presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and 'may provide sufficient support for a claim of service connection.'  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).

VA is to give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2002).  With regard to lay evidence, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); but see Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ('VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to').  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  See id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a 'simple' condition like a broken leg, but would not be competent to identify a form of cancer. Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But '[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.'  Id. at 308.  See also Savage, 10 Vet. App. at 498.

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan, supra.  The evaluation of evidence generally involves a three step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Then, the Board must determine whether the evidence is credible.  The Board must make an express credibility finding regarding lay evidence.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Finally, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

In assessing the evidence of record, the Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  The competence of evidence, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the credibility of such evidence is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74.  See also Layno, supra.

Service connection - allergic rhinitis

In a May 2007 statement, the Veteran indicated that he believed that his separation examination was not part of the evidence of record, and that his allergies were in his medical records.  In a November 2007 statement, the Veteran contended that he has daily allergies which are a problem, with post nasal drip that almost chokes him.  He indicated that he had been treated for allergies in times past.

The Veteran's service treatment records reflect that he was treated in November 1975 for runny sinuses and a productive cough which had been present for one week.  The impression was an upper respiratory infection, and the Veteran was provided with medication.  There are no other service treatment records which show any complaints of or treatment for respiratory or sinus problems.  His separation Report of Medical History shows that the Veteran reported that he did not have ear, nose or throat trouble, sinusitis, hay fever, asthma, shortness of breath or a chronic cough.  His separation Report of Medical Examination shows that the Veteran had a normal nose, mouth and throat and normal sinuses.  

The first post-service evidence of any respiratory problem is a VA medical record from early March 2005, when the Veteran reported having sinus and chest congestion for three weeks and was diagnosed with bronchitis.  He was given Sudafed and antibiotics.  In mid-March, it was noted that the Veteran's bronchitis had resolved, but that he had a residual cough with allergic rhinitis.  He was started on Claritin.  VA medical records through August 2007 reflect ongoing treatment for the Veteran's allergic rhinitis. 

The medical evidence of record clearly shows that the Veteran has a current diagnosis of allergic rhinitis, meeting one of the fundamental requirements of service connection.  Brammer, supra.  Thus, the issue in this case is whether the evidence of record, including medical and lay evidence, attributes his allergic rhinitis to service.  

The Board notes that there is no medical evidence which links the Veteran's current allergic rhinitis with his time on active duty.  In addition, none of the medical evidence of record shows that the Veteran's allergic rhinitis symptoms have been persistent since active duty.  While the Veteran was treated for a cold in November 1975, this appears to have resolved, as there are no other treatment records which reflect respiratory problems or allergies, and his separation Report of Medical Examination reflected normal nose, mouth and throat and normal sinuses.  The first post-service medical evidence of an allergy problem is from March 2005, over 25 years after his discharge.  While this length of time between his discharge and the first treatment for allergic rhinitis is not dispositive, the Federal Circuit Court has held that such a lengthy lapse of time between the alleged events in service and the initial manifestation of relevant symptoms after service is a factor for consideration in deciding a service-connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

With regard to the lay evidence of record, the Veteran is considered competent to report his symptoms of allergic rhinitis.  Lanyo.  As noted above, however, the inquiry regarding his lay evidence does not stop here.  The Board is required to make a determination with regard to the credibility of the lay evidence in the record which supports the Veteran's claim.  In such an instance, the Veteran's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When weighing lay evidence such as this, the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).  Personal interest may also affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

In this case, as had been noted above, the Veteran has only made very general statements regarding any in-service onset of allergic rhinitis.  However, to the extent that he had claimed that his allergic rhinitis is related to service, the Board finds that the Veteran's reports are incredible.  As an initial matter, the Board notes that, while the Veteran reported cold symptoms in November 1975, he indicated that he had no problems with his ears, nose, or throat and no sinusitis, recurrent colds or hay fever when he left service.  These records, when medical treatment was being rendered, may be afforded greater probative value.  The Board notes that lay statements made when medical treatment is being rendered may be afforded greater probative value than later statements made with self-interest in mind.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

In addition, while VA medical records show that, since discharge, the Veteran complained of other medical issues, such as his right hand difficulties, he did not report any respiratory difficulties until March 2005.  He has not contended in any specific detail that he has had ongoing allergy symptoms since service.  Maxson. 
Finally, the Board notes that these statements are not supported by the medical evidence of record.  This additionally tends to diminish the credibility of the lay evidence of record, along with its probative value.  Buchanan, supra.

To the extent that the lay statements by the Veteran can be accorded any weight in deciding this case, the Board observes that while lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).   However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

In the instant case, given the length of time between his discharge from service and the diagnosis and beginning of treatment for his allergic rhinitis, the Board finds that the question regarding the potential relationship between his currently diagnosed allergic rhinitis and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).   Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

Therefore, while the Veteran is competent to describe his allergy symptoms, the Board accords any statements regarding the etiology of his current allergic rhinitis little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Moreover, as noted above, the Veteran has only offered conclusory statements regarding the relationship between allergic rhinitis and his military service, and these have not been found to be of any probative value in this case.   

As such, the Board finds that service connection for allergic rhinitis is not warranted.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for allergic rhinitis.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.


ORDER

As new and material evidence has been presented, the claim for entitlement to service connection for a right hand disorder, to include degenerative arthritis of the right hand, is reopened.  To this extent, the appeal is granted.

Service connection for allergic rhinitis is denied.


REMAND

The Board finds that additional development is needed to fulfill the duty to assist.

As an initial matter, the Board finds that additional records must be obtained.  The evidence of record shows that the Veteran underwent right shoulder rotator cuff surgery in 1998.  The records reflecting this surgery are not in the claims file.  In addition, the most recent medical records in the claims file are from August 2007, but it appears that the Veteran received ongoing treatment, at least for his right shoulder and right elbow disabilities.  On remand, these records should be obtained.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that the Veteran meets the criteria for a VA orthopedic examination to determine whether he had current right hand, right ankle or right first metatarsal disorders that are related to service, and whether he has any right shoulder or elbow disorders that are related to or aggravated by his right hand disorder.

With regard to his claimed right hand disability, the Veteran had submitted evidence that he sustained an injury to his right hand while on active duty.  The Veteran has submitted statements that he injured his hand while working in the shipyard in service and that he injured his hand while playing basketball on active duty.  In June 2007, the Veteran submitted a lay statement from a fellow service member who indicated that he was stationed with the Veteran at Pearl Harbor, Hawaii aboard the U.S.S. Benjamin Stoddert.  He recalled that he and the Veteran were playing basketball when the Veteran fell and hurt his hand, bending his fingers back.  The Veteran submitted an undated, unlabeled picture, showing a male on the deck of a ship with his right fifth finger in an extended position, while the remainder of his fingers are grasping a wheel.  The Veteran has consistently contended that he injured fingers on his right hand while on active duty, stating that he dislocated two fingers on his right hand in 1977 in his initial service connection claim filed in October 1983.  In addition, while current medical records do not show any diagnosis of a current hand disorder, the Veteran was found to have a permanent flexion deformity of his right fifth finger at his VA hand, thumb and finger  examination in March 1996.  Finally, while the March 1996 VA examiner did not provide a nexus opinion, the Board notes that there is medical evidence in the record that suggests the possibility that his right fifth finger deformity is related to the right hand injury described in service.  A VA medical record dated in November 1988 reflects the examiner's opinion that the Veteran had a Boutonnière deformity of his right fifth finger since 1977, secondary to a remote tendon injury.  As such, the Veteran should be provided with a VA examination to determine if he has any disorder in his right hand which is related to service.

The Veteran has also claimed that he has right shoulder and elbow disabilities that are related to his right hand disability.  A July 2006 VA medical records reflects that the Veteran was status post rotator cuff surgery in 1998, and currently was diagnosed with flared right lateral epicondylitis and right rotator cuff tendinitis.  In May 2006, a VA examiner linked the Veteran's right elbow pain to his work as a cashier at Walmart; however, it is unclear from the evidence of record whether the Veteran's right shoulder or elbow disorders are caused by or aggravated by his right hand disorder.  As such, an opinion should be obtained to determine whether the Veteran's right shoulder and elbow disorders are secondary to his right hand disorder.

Finally, the Veteran has claimed that he has right ankle and right first metatarsal disabilities that are related to service.  The Veteran's service treatment records reflect that he sprained his right ankle in March 1976.  It was noted that the ankle was not swollen or acutely tender.  Service treatment records also reflect that the Veteran was seen in January 1978 for a dislocation of the right first toe.  He was told to elevate his foot and was put on light duty.  In June 1978, he was seen again after he had been playing basketball and noticed pain in his right first toe.  He had no swelling or redness, and an x-ray was negative for any findings.  The impression was a strain to the right foot, and bursitis.  He was provided with an ace bandage and told to return to the clinic if needed.  There are no other service treatment records which reflect any treatment for or diagnosis of a right ankle injury; however, the Veteran reported that he had foot trouble on his separation Report of Medical History.  In a November 2007 statement, the Veteran contended that he had stiffness in his right ankle and right foot, and that his foot and ankle bother him.  As the evidence reflects that the Veteran had in-service injuries to his right ankle and right first metatarsal, and has described current symptoms in his right ankle and foot that he believes are related to his in-service injuries, the Board finds that an opinion should be obtained as to whether the Veteran has any current right ankle or foot disabilities which are related to service. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify all health care providers that have treated him for his right shoulder, elbow, hand, ankle and foot disorders.  The AOJ should attempt to obtain records from each health care provider he identifies that might have available records.  If records are unavailable, please have the provider so indicate.  

2.  The AOJ should make arrangements for the Veteran to be afforded an examination, by an appropriate specialist, to determine whether the Veteran's has current right hand, right ankle or right first metatarsal disorders that are related to service, and whether he has any right shoulder or elbow disorders that are related to or aggravated by his right hand disorder.  All indicated tests or studies deemed necessary for an accurate assessment should be done.  The claims file, this remand and any additional treatment records must be made available to the examiner(s) for review of the pertinent evidence in connection with the examination(s), and the report(s) should so indicate.  

The examiner should offer an opinion as to (1) whether it is at least as likely as not (50 percent or more probability) that the Veteran's has a right hand disorder, to include a flexion deformity of his right fifth finger which is a result of any incident in service, to include an injury while working in the shipyard or an incident when his fingers on his right hand were bent back during a basketball game, or began to manifest during service or is etiologically related to the Veteran's active duty service in any way, (2) whether it is at least as likely as not (50 percent or more probability) that the Veteran's has a right ankle disorder which is a result of any incident in service, to include sprain to his right ankle in March 1976, or began to manifest during service or is etiologically related to the Veteran's active duty service in any way and (3) whether it is at least as likely as not (50 percent or more probability) that the Veteran's has a disorder of the right first metatarsal which is a result of any incident in service, to include a dislocation of the right first toe in January 1978 with subsequent treatment for pain in June 1978 after he had been playing basketball, or began to manifest during service or is etiologically related to the Veteran's active duty service in any way.

The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's right elbow or right shoulder disorders are proximately due to, or the result of, his right hand disability, and whether it is at least as likely as not (50 percent or more probability) the Veteran's right hand disorder has aggravated or accelerated his right elbow or right shoulder disorders beyond their natural progression.

If the etiologies of the diagnosed disorders are attributed to multiple factors/events, the examiner should specify which symptoms/diagnoses are related to which factors/events.  The examiner should clearly outline the rationale and discuss the medical principles involved for any opinions expressed.  If the requested medical opinions cannot be given, the examiner should state the reason why.

3.  After completion of the above, the AOJ should readjudicate the appellant's claims.  If any determination remains unfavorable to the appellant, he and his representative should be provided with a supplemental statement of the case.  The Veteran should be afforded an opportunity to respond before the case is returned to the Board for further review.  

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2010).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


